DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2021 has been entered.
 
Allowable Subject Matter
Claims 1, 6-10, 12-14, and 16-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach or obviate the limitations of independent claims 1 or 6. Specifically, Examiner’s best art, as found in the Notices of References Cited does not teach or obviate the particular shape of axial shank section of the interchangeable die as claimed in claims 1 and 6. Examiner notes the prior art teaches varying shapes of shank sections. Some shanks are entirely cylindrical (Tripp, US 2016/0288198) Fig 1), and some have grooves, cylindrical, and tapered sections (Tripp Figs 7-12). Moreover, it was well known at the time the invention was effectively filed to provide for pins in a push-and-twist connection, otherwise known as a bayonet connection (Friesinger, US 4,906,147), but there is no indication that the pins would have the particular placement and relative size to shank cylindrical sections as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.